Title: To Benjamin Franklin from David Hall, 2 July 1760
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. July 2. 1760.
          
          Yours, of the 28th of March, I received, owning the Receipt of a Bill for £200 Sterling, drawn by William Plumsted.
          The Brevier came safe to hand by Gibbon, looks very well, but sticks, when distributed, most intolerably. Believe it will turn out pretty perfect.
          By the Captains Falconer and Killner to London, I sent you the first and second Copies of a Bill of Exchange for £100 Sterling. Inclosed you have now the third Copy of same Bill, in case of Miscarriages, I shall soon remit you more, tho’ at present it does not suit me to do it. I am, Sir, Yours. &c.
          
            David Hall
            To Mr. Franklin By the Myrtilla, Captain Bolitho, to London
          
        